—In an action, inter alia, to recover damages for negligence, the plaintiff appeals from an order of the Supreme Court, Westchester County (Burrows, J.), dated September 20, 1995, which granted the defendant’s motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
The plaintiff did not commence the instant action, based upon incidents occurring between 1977 and 1981, until 1995. Thus, his causes of action sounding in negligence and breach of contract were time-barred when this action was commenced. Furthermore, the plaintiff failed to state a cause of action sounding in fraud (see, Doe v Roe, 192 AD2d 1089, 1090).
The defendant is not equitably estopped from pleading the Statute of Limitations as a defense since the plaintiff failed to demonstrate that a fiduciary relationship existed between himself and the defendant or that the defendant’s conduct induced him to refrain from timely commencing an action against it (see, Simcuski v Saeli, 44 NY2d 442; Zoe G. v Frederick F. G., 208 AD2d 675, 676; Gleason v Spota, 194 AD2d 764, 765; Phelps v Greco, 177 AD2d 559). Miller, J. P., O’Brien, Gold-stein and McGinity, JJ., concur.